 
Exhibit 10
 
THIRD AMENDMENT
 
THIRD AMENDMENT (this “Amendment”), dated as of December 10, 2002, to the Credit
Agreement, dated as of March 20, 2001 as amended by that First Amendment dated
as of May 31, 2001 and as further amended by that Second Amendment dated as of
March 20, 2002 (as otherwise amended or extended from time to time, the “Credit
Agreement”; capitalized terms used but not defined herein shall have the
respective meanings specified in the Credit Agreement), among Global Payments
Direct, Inc. (formerly known as National Data Payment Systems, Inc.), a New York
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto (the “Lenders”) and Canadian
Imperial Bank of Commerce, as administrative agent (in such capacity, the
“Administrative Agent”).
 
W I T N E S S E T H :
 
WHEREAS, the Borrower, the Administrative Agent and the Lenders have agreed to
amend certain provisions of the Credit Agreement on the terms and conditions
contained herein;
 
WHEREAS, the Borrower, the Administrative Agent and the Lenders have previously
agreed to extend the Termination Date from July 19, 2002 to December 13, 2002;
 
NOW THEREFORE, the parties hereto hereby agree as follows:
 
1.    Amendment to the Cover Page of the Credit Agreement.    The Cover Page of
the Credit Agreement is hereby amended by replacing the amount “C$140,000,000”
with the amount of “C$175,000,000”.
 
2.     Amendments to Section 1.1 (Defined Terms) of the Credit Agreement.
 
(a)    The definition of “Average Outstanding Loans” in Section 1.1 of the
Credit Agreement is hereby amended by deleting it in its entirety and inserting
in lieu thereof the following definition.
 
““Average Net Outstanding Loans”:    for a particular monthly period, the
weighted average of the daily outstanding principal amount of the Total Loans
during such calendar month minus the weighted average of the daily outstanding
principal amount of such Total Loans not required to fund CIBC Visa Receivables
(“Excess Amount”); provided that such Excess Amount is maintained in an account
of the Borrower at CIBC.”
 
(b)    The following definitions are hereby inserted in Section 1.1 in the
appropriate alphabetical order as follows:
 
““Backdated Basis”:    with respect to (i) all withdrawals from the Borrower’s
settlement account with CIBC, the treatment of all such withdrawals from the
Borrower’s settlement account with CIBC (net of any deposited CIBC Visa
Receivable) as a Loan advanced on the date that the Borrower provides same day
funding to the Merchant to which such withdrawals relate and (ii) Accounts
Receivable, Accounts Receivable will be





--------------------------------------------------------------------------------

 
treated as Accounts Receivable on such day as the Borrower provides same day
funding to such Merchant.”
 
“Deficiency Amount”:    On any date, the amount of any Loan Deficiency plus the
amount of any Overdraft Deficiency calculated for such date, so long as such
amount is greater than C$10,000,000 (or the US$ Equivalent).
 
“Incremental Loans”:    Incremental Loans shall have the meaning described in
Section 4(a) herein.
 
“Incremental Overdraft Loans”:    Incremental Overdraft Loans shall have the
meaning described in Section 4(a) herein.
 
(c)    The definition of “Commitments” in Section 1.1 of the Credit Agreement is
hereby amended by replacing the amount “C$140,000,000” with the amount of
“C$175,000,000”.
 
(d)    The definition of “Total Loans” in Section 1.1 of the Credit Agreement is
hereby amended by deleting it in its entirety and inserting in lieu thereof the
following definition:
 
““Total Loans”:    at any time, the aggregate outstanding amount of all Loans
(whether denominated in Canadian Dollars or the US$ Equivalent) held by the
Lenders at such time.”
 
(e)    The definition of “Termination Date” in Section 1.1 of the Credit
Agreement is hereby amended by deleting it in its entirety and inserting in lieu
thereof the following definition:
 
““Termination Date”:    December 9, 2003, except if such day is not a Business
Day, the preceding Business Day.”
 
3.    Amendment to Section 2.1 (Commitments) of the Credit
Agreement.    Sections 2.1(a) and 2.1(b) of the Credit Agreement are hereby
amended by deleting them in their entirety and inserting in lieu thereof the
following:
 
(a)    Subject to the terms and conditions hereof, each Lender severally agrees
to make revolving credit loans in C$ or US$ (“Loans”) to the Borrower from time
to time during the Commitment Period in an aggregate principal amount at any one
time outstanding which does not exceed the C$ Equivalent amount of such Lender’s
Commitment. During the Commitment Period the Borrower may use the Commitments by
borrowing, prepaying the Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof. The Loans may from time to time
be CIBC Offered Rate Loans, LIBOR Loans and Incremental Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with Section
2.2, or Prime Rate Loans, in accordance with Section 2.10. For purposes of this
Section 2.1(a), “Loans” shall not include Overdraft Loans or Incremental
Overdraft Loans.
 
(b)    Subject to the terms and conditions hereof, each Lender will consider in
good faith, but without any obligation to advance funds in excess of such
Lender’s Commitment, making revolving overdraft loans (“Overdraft Loans”) and
Incremental Overdraft Loans to the Borrower from time to time in an aggregate
principal amount at





--------------------------------------------------------------------------------

 
any one time outstanding which, in any event, does not exceed the amount that
such Lender agreed to make available to the Borrower (“Overdraft Amounts”), if
any, for Overdraft Loans or Incremental Overdraft Loans. Each Lender’s approval
of any request for an Overdraft Loan or an Incremental Overdraft Loan
(“Overdraft Notice”) will be subject to such Lender’s customary lending criteria
and credit approval requirements, giving regard to, among other things, the
Borrower’s circumstances prevailing at the time of approval. The Borrower’s
Overdraft Notice and each Lender’s approval, if any, of an Overdraft Loan or an
Incremental Overdraft Loan may occur subsequent to the borrowing date of such
Overdraft Loan or Incremental Overdraft Loan. The Borrower may use Overdraft
Amounts by borrowing, prepaying the Overdraft Loans or Incremental Overdraft
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.
 
4.    Amendment to Section 2.2 (Procedure for CIBC Offered Rate Loan Borrowing,
Incremental Loan Borrowing, LIBOR Loan Borrowing, Overdraft Loan Borrowing and
Incremental Overdraft Loan Borrowing) of the Credit Agreement. (a) Each of
Sections 2.2(a) and 2.2(c) of the Credit Agreement is hereby amended by deleting
each in its entirety and inserting in lieu thereof the following:
 
(a)    (i)    The Borrower may borrow under the Commitments for CIBC Offered
Rate Loans during the applicable Commitment Period on any Business Day. For each
borrowing of a CIBC Offered Rate Loan, the Borrower shall give the
Administrative Agent notice (each a “Loan Notice”) (which Loan Notice must be
received by the Administrative Agent prior to 3:00 p.m., New York City time, 2
hours prior to the requested borrowing time) specifying the amount of Loans to
be borrowed, the Currency of such Loans, and the requested borrowing date and
time. Each borrowing of CIBC Offered Rate Loans under the Commitments shall be
in an amount equal to at least C$1,000,000 or the US$ Equivalent of C$1,000,000,
as the case may be. If no election as to the Currency of a borrowing is
specified in the Borrower’s notice, then the requested borrowing shall be
denominated in C$. The Administrative Agent shall promptly notify each Lender of
each such borrowing.
 
(ii)(1)    In the event that the amount of CIBC Visa Receivables arising from
transactions processed on a particular date (the “Transaction Date”) (A) are
less than or equal to the amount of the Commitment and (B) exceed the amount of
the CIBC Offered Rate Loan requested by the Borrower in the Loan Notice for such
Transaction Date (such amount is referred to as a “Loan Deficiency”), the
Borrower shall be deemed to have received an additional Loan (each, an
“Incremental Loan”) on the Transaction Date equal to the amount of the Loan
Deficiency and (2) in the event that the amount of CIBC Visa Receivables arising
from transactions processed on a Transaction Date (A) are greater than the
amount of the Commitment and (B) exceed the amount of the CIBC Offered Rate Loan
requested by the Borrower in the Loan Notice and Overdraft Notice (if any) for
such Transaction Date, the Borrower shall be deemed to have received (x) an
additional Loan (each, an “Incremental Loan”) on the Transaction Date equal to
the difference between the Commitment and the Loan Notice (if the Loan Notice
was less than the Commitment) (such amount is referred to as a “Loan
Deficiency”), plus (y) an additional Overdraft Loan (each, an “Incremental
Overdraft Loan”) on the Transaction Date equal to the amount of the CIBC Visa
Receivables arising from transactions processed on such Transaction Date minus
the Commitment and the amount of the Overdraft Loans previously requested in the
Overdraft Notice for such Transaction Date (the “Overdraft Deficiency”).





--------------------------------------------------------------------------------

 
(c)    Subject to the terms and conditions hereof, the Borrower may borrow
Overdraft Loans and Incremental Overdraft Loans in such amounts and at such
times on such dates as may be agreed upon between the Borrower and the relevant
Lenders prior or subsequent to the time of making such Overdraft Loans and
Incremental Overdraft Loans.
 
5.    Amendment to Section 2.3 (Commitment Fees, etc.) of the Credit
Agreement.    Section 2.3(a) of the Credit Agreement is hereby amended by
deleting it in its entirety and inserting in lieu thereof the following:
 
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee for the period from and including the date hereof
to the last day of the Commitment Period, computed at the Commitment Fee Rate on
the sum of (i) the average daily amount of the Available Commitment of such
Lender during the period for which payment is made and (ii) any Overdraft Amount
requested in an Overdraft Notice for the period so requested minus the amount of
such Overdraft Loan made to the Borrower, payable quarterly in arrears on the
last day of each March, June, September and December and on the Termination
Date, commencing on the first of such dates to occur after the date hereof.
 
6.     Amendment to Section 2.5 (Optional Prepayments) of the Credit
Agreement.    Section 2.5(c) of the Credit Agreement is deleted in its entirety
and replaced with the following:
 
(c)    The Borrower may at any time and from time to time prepay the Overdraft
Loans, Incremental Loans and Incremental Overdraft Loans as may be agreed upon
between the Borrower and the relevant Lenders at the time of making such
Overdraft Loans, Incremental Loans and Incremental Overdraft Loans.
 
7.    Amendment to Section 2.6 (Mandatory Prepayments) of the Credit
Agreement.    Section 2.6(b) and Section 2.6(c) of the Credit Agreement are
hereby amended by deleting them in their entirety and inserting in lieu thereof
the following in their appropriate numerical order:
 
(b)    If the Borrower or the Administrative Agent shall receive any proceeds
from the CIBC Visa Receivables, such proceeds shall be applied immediately,
first, to prepay the then outstanding Incremental Overdraft Loans, together with
any unpaid interest on the amounts prepaid, second, Overdraft Loans together
with any unpaid interest on the amounts prepaid, third, Incremental Loans
arising from Loan Deficiencies together with any unpaid interest on the amounts
prepaid, fourth, CIBC Offered Rate Loans together with any unpaid interest on
the amounts prepaid and fifth, to prepay the then outstanding Prime Rate Loans
together with any unpaid interest on the amounts prepaid.
 
(c)    If, at any time, Total Loans exceed Total Commitments, the Borrower
shall, without notice or demand, within three Business Days of such
determination by the Administrative Agent, prepay Loans in an aggregate amount
such that, after giving effect thereto, Total Loans do not exceed Total
Commitments (it being understood that the Borrower shall request the advancement
of funds from the Lenders only so long as, after giving effect thereto, Total
Loans do not exceed Total Commitments, unless such request is in compliance with
Section 2.1 and 2.2).





--------------------------------------------------------------------------------

 
8.    Amendment to Section 2.8 (Interest Rates and Payment Dates) of the Credit
Agreement.    Section 2.8 of the Credit Agreement is hereby amended by deleting
Section 2.8(d) in its entirety and replacing it with the following language,
inserting a new Section 2.8(e) and renumbering existing Sections 2.8(e) and (f)
to become Sections 2.8(f) and (g), respectively. The new Sections 2.8(d) and
2.8(e) shall read as follows:
 
(d)    Each Overdraft Loan Shall bear interest at a rate per annum as may be
agreed upon between the Borrower and the relevant Lenders at the time of making
such Overdraft Loans, but in no event shall the interest rate exceed 2.0% plus
the CIBC Offered Rate for such date.
 
(e)    Each Incremental Loan and Incremental Overdraft Loan shall bear interest
at a rate per annum calculated as follows: (A) if the aggregate Deficiency
Amount is less than or equal to C$20,000,000 (or the US$ Equivalent), the
applicable rate shall be Canadian Prime Rate or US Prime Rate per annum on the
Deficiency Amount and (B) if the Deficiency Amount is in excess of C$20,000,000
(or the US$ Equivalent), the applicable rate shall be determined by CIBC on a
case-by-case basis, but in no event shall the interest rate exceed 2.0% plus the
Canadian Prime Rate or US Prime Rate, as applicable, on the Deficiency Amount,
such interest payable monthly in arrears on the last day of each month and on
the Termination Date.
 
10.    Amendment to Section 2.15 (Renewal and Extension of Commitments) of the
Credit Agreement.    Section 2.15 of the Credit Agreement is hereby amended by
deleting in its entirety and inserting in lieu thereof the following:
 
The Borrower shall be permitted to request each Lender’s approval for a renewal
for one additional 364-day period by giving notice not more than 60 days prior
to the Termination Date then in effect, and each Lender shall respond to such
request within 30 days of the Termination Date then in effect. Upon the receipt
of a written acceptance by each Lender in accordance with the preceding
sentence, the extension of the Commitments so requested hereunder shall be come
effective.
 
11.    Amendment to Section 2 (AMOUNT AND TERMS OF COMMITMENTS) of the Credit
Agreement.    Section 2 of the Credit Agreement is hereby amended by inserting
the following new Section 2.16 and Section 2.17 each in its appropriate
numerical order:
 
Section 2.16.    Borrowings.    The Borrower and Lenders hereby agree that the
amounts requested in any Loan Notice and in any Overdraft Notice shall be used
for all purposes of all interest and fee calculations hereunder so long as such
amounts have been credited to the account of the Borrower for the relevant time
period of such calculation.
 
Section 2.17.    Right of Setoff in Excess Funds.    Notwithstanding the rights
of the Lenders in Section 9.7 of the Credit Agreement, in the event that the
amount of the CIBC Offered Rate Loan and Overdraft Loan relating to a particular
Transaction Date exceeds the amount of CIBC VISA Receivables arising from
transactions processed on such Transaction Date (the “Excess Funds”), the
Lenders shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, to set off and appropriate and apply against such Excess Funds
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency,
in





--------------------------------------------------------------------------------

 
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Lenders or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may be.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.
 
12.    Amendment to Section 5.2 (Certificates; Other Information) of the Credit
Agreement.    Section 5.2(c) of the Credit Agreement is hereby amended by
deleting it in its entirety and inserting in lieu thereof the following:
 
(c)    as soon as available, but in any event not later than 15 Business Days
after the end of each month occurring during each fiscal year of the Borrower, a
Borrowing Base Certificate containing all information and calculations (such
calculation will comprise the Average Outstanding CIBC Visa Receivables (on a
Backdated Basis) and the Average Net Outstanding Loans (on a Backdated Basis))
necessary for determining compliance with Section 6.2;
 
13.    Amendment to Section 6.2 (Collateral Coverage Ratio) of the Credit
Agreement.    Section 6.2 of the Credit Agreement is hereby amended by deleting
it in its entirety and inserting in lieu thereof the following:
 
(a)    Section 6.2 Collateral Coverage Ratio.    Permit, at the end of any
calendar month, the ratio, calculated on a rolling three month average, of (a)
the Average Outstanding CIBC Visa Receivables (on a Backdated Basis) for such
each of the last three calendar months to (b) the Average Net Outstanding Loans
(on a Backdated Basis) for each of the last three calendar months to be less
than 1.05 to 1.0 as of the date of determination.
 
14.    Amendment to Section 7 (Events of Default) of the Credit
Agreement.    Section 7(a) of the Credit Agreement is hereby amended by deleting
the words “any principal of any Loan when due” in line 1 and inserting in lieu
thereof the words “any principal of any Loan within three Business Days after
any such principal amount becomes due”.
 
15.    Amendment to the Schedule 1.1A of the Credit Agreement.    Schedule 1.1A
to the Credit Agreement is hereby amended by replacing the amount
“C$140,000,000” with the amount of “C$175,000,000”.
 
16.    Borrowing Base Certificate.    Exhibit G to the Credit Agreement is
hereby amended by deleting it in its entirety and inserting in lieu thereof the
Borrowing Base Certificate attached hereto as Exhibit B.
 
17.    Calculations on a Backdated Basis.    The parties hereto agree that as of
July 1, 2002 (i) the Administrative Agent shall for all purposes of the Loan
Documents determine in good faith the amount of Loans on a Backdated Basis and
each such determination by the Administrative Agent shall be conclusive and
binding on the Borrower unless such determination is subject to a good faith
dispute and (ii) the Borrower shall for all purposes of the Loan Documents
determine the amount of the Accounts Receivables on a Backdated Basis, which
shall be provided to the Administrative Agent with the Borrowing Base
Certificate.
 
18.    Representations and Warranties.    The representations and warranties
made by the Borrower in each Loan Document to which it is a party are true and
correct in all material





--------------------------------------------------------------------------------

 
respects on and as of the Effective Date (as defined below), before and after
giving effect to this Amendment, as if made on the Effective Date, except to the
extent that such representations and warranties expressly relate to a specific
earlier date in which case the Borrower hereby confirms, reaffirms and restates
such representations and warranties as of such earlier date.
 
19.    Conditions Precedent.    This Waiver shall become effective on and as of
the date (the “Effective Date”) when each of the following conditions precedent
shall have been satisfied or waived:
 
(a)    Waiver.    The Administrative Agent shall have received counterparts of
this Amendment, duly executed and delivered by an authorized officer of the
Borrower, the Administrative Agent and the Lenders.
 
(b)    Consent.    The Administrative Agent shall have received an
acknowledgement and consent with respect to the Guarantee and Collateral
Agreement, executed and delivered by each Guarantor, in the form attached hereto
as Exhibit A.
 
(c)    No Default.    On and as of the Effective Date and after giving effect to
this Amendment and the transactions contemplated hereby, no Default or Event of
Default shall have occurred and be continuing.
 
20.    Counterparts.    This Amendment may be executed by the parties hereto on
any number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment shall be effective as
delivery of a manually executed counterpart of this Amendment.
 
21.    Governing Law.    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
22.    Continuing Effect.    Except as expressly amended by this Amendment, the
Credit Agreement shall continue to be, and shall remain, in full force and
effect in accordance with its terms.





--------------------------------------------------------------------------------

 
23.    Fees and Expenses.    The Borrower hereby (a) agrees to pay the
Administrative Agent on the date hereof (i) an administration fee in the amount
of C$208,767.12 for the period from July 19, 2002 to but not including December
9, 2003 and (ii) an extension fee (for the account of the Lenders) in the amount
of C$183,802.74 for the period from July 19, 2002 to but not including December
9, 2003 and (b) agrees to reimburse the Administrative Agent and the Lenders for
all their reasonable costs and out-of-pocket expenses incurred in connection
with the review, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and disbursements of Simpson Thacher & Bartlett,
counsel to the Administrative Agent.
 
[Signatures Appear on Following Page]





--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have hereto caused this Amendment to be executed
by their respective duly authorized officers as of the day first above written.
 
GLOBAL PAYMENTS DIRECT, INC. (formerly known as National Data Payment Systems,
Inc.), as the Borrower
By:
 
/s/    SUELLYN P. TORNAY      

--------------------------------------------------------------------------------

   
Suellyn P. Tornay
Secretary and General Counsel

 
 
 
CANADIAN IMPERIAL BANK OF COMMERCE,
as Administrative Agent
By:
 
/s/    KAREN KISKORNA      

--------------------------------------------------------------------------------

   
Karen Kiskorna
Director

 
By:
 
/s/    PATTI SHUGART       

--------------------------------------------------------------------------------

   
Patti Shugart
Managing Director

 
 
 
CANADIAN IMPERIAL BANK OF COMMERCE,
NEW YORK AGENCY, as a Lender
By:
 
/s/    GEORGE KNIGHT      

--------------------------------------------------------------------------------

   
George Knight
Managing Director

